Citation Nr: 1128702	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-35 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right leg disability (claimed as shin splints).

2.  Entitlement to service connection for a left leg disability (claimed as shin splints).

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a respiratory disability.

7.  Entitlement to service connection for blackout episodes.

8.  Entitlement to an initial evaluation in excess of 10 percent for dermatitis.

9.  Entitlement to an initial evaluation in excess of 10 percent for bursitis of the right hip.

10.  Entitlement to an initial compensable evaluation for right foot hallux valgus with bunion.

11.  Entitlement to an initial compensable evaluation for left foot hallux valgus with bunion.

12.  Entitlement to an initial compensable evaluation for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1986 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The January 2009 decision granted service connection for dermatitis, assigning a 10 percent evaluation; bursitis of the right hip, assigning a 10 percent evaluation; right foot hallux valgus with bunion, assigning a noncompensable evaluation; left foot hallux valgus with bunion, assigning a noncompensable evaluation; and degenerative arthritis of the lumbar spine, assigning a noncompensable evaluation.  The RO denied service connection for right shin splints, left shin splints, right ankle problem, right wrist problem, right knee problem, dyspnea, and blackout episodes.

In an October 2009 Form 21-4138, the Veteran stated "I want to file for an increase in my service-connected conditions."  He reported that his back and feet hurt, that his hip gave out, and that he was unable to stand for long periods of time.  The Veteran also stated that he used ointments and creams and "needed shoes more often."  The RO described this document as a notice of disagreement in the Virtual VA system.  However, in a November 2009 letter, the RO construed this document as an increased rating claim with respect to the Veteran's service-connected right hip, back, and foot disabilities.  The Board finds that the October 2009 correspondence is a timely disagreement with the initial evaluation of the right hip, back, and foot disabilities in the January 2009 rating decision.  The RO continued the evaluations for these disabilities in a November 2009 rating decision.

VA is obligated to construe communications from the Veteran "in a liberal manner for purposes of determining whether they raise issues on appeal."  Robinson v. Mansfield, 21 Vet. App. 545 (2009).  The Board, therefore, finds that although the statement included on the Form 21-4138 does not specifically refer to the Veteran's skin disability, it must also be liberally construed as encompassing the appeal for an initial evaluation in excess of 10 percent for dermatitis.

The left leg and respiratory issues have been recharacterized to better reflect the Veteran's claims and the medical evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Manlincon Issues - Initial Evaluation Claims

In January 2009, the RO denied granted service connection for dermatitis, assigning a 10 percent evaluation; bursitis of the right hip, assigning a 10 percent evaluation; right foot hallux valgus with bunion, assigning a noncompensable evaluation; left foot hallux valgus with bunion, assigning a noncompensable evaluation; and degenerative arthritis of the lumbar spine, assigning a noncompensable evaluation.  The Board construes the October 2009 Form 21-4138 as a notice of disagreement with the January 2009 decision.  The statement of the case provided in July 2010 did not include these issues.  For this reason, a remand is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Travel Board Hearing - Service Connection Claims

The Veteran requested, and was scheduled for, a hearing before a Veterans Law Judge at the RO in November 2010.  Prior to the scheduled hearing, the Veteran requested that it be rescheduled due to a family emergency.  The hearing was rescheduled for March 2011.  The Veteran did not report to the rescheduled hearing.  However, there is no indication that the Veteran was notified of the time and place of the rescheduled hearing.  See 38 C.F.R. § 20.704(b) (2010).  There is no evidence that the Veteran has withdrawn his request for a Board hearing.  Therefore, a hearing must be rescheduled and notice sent to the Veteran in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2010).

On the Form 21-526, the Veteran represented that he is not claiming service connection for a disability related to asbestos.  However, he noted a history of in-service asbestos exposure.  Specifically, he reported asbestos exposure in April 2001, during his deployment to Afghanistan, and in July 2003, during his deployment to Iraq.  This issue must be clarified on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and clarify if he is seeking service connection for a respiratory disability due to possible asbestos exposure.

2. First, issue a statement of the case to the Veteran and his representative addressing the denial of entitlement to higher initial evaluations for dermatitis and bursitis of the right hip, as well as entitlement to compensable evaluations for right foot hallux valgus with bunion, left foot hallux valgus with bunion, and degenerative arthritis of the lumbar spine.  The statement of the case should include all relevant law and regulations pertaining to the claims.

3. Then, schedule the Veteran for a Travel Board hearing in accordance with his request.  Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

